 IIn the Matter of INTERCONTINENT AIRCRAFT CORPORATIONandPALMCITY LODGE #745, I. A. OF M.-In the Matter Of INTERCONTINENT AIRCRAFT CORPORATIONandPALM-CITY LODGE #745, I. A. OF M.In the MatterOf INTERCONTINENT AIRCRAFT CORPORATIONandPALMCITY LODGE #745, I. A.opM.Cases Nos. 8-5335 to B4337, inclusive, respectively.Decided June 41943.Loftin, Calkins, Anderson, Scott cPreston,byMr. Alfred L.McCarthy,of Miami, Fla., for the Company.Mr. Fred B. Jackson,of Kendall, Fla., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE,Upon separate petitions duly filed by Palm City Lodge #745,International Association of Machinists, herein called the Union, eachalleging that a question affecting commerce had arisen concerning therepresentationof employees of Intercontinent Aircraft Corporation,Miami Springs, Florida, herein called the Company, the National La-bor Relations Board provided for an appropriate consolidated hearingupon due notice before Erwin C. Catts, Trial Examiner.' Said hearingwas held at Miami, Florida, on May 7, 1943. The Company and the3 On April 21,1943,the Union filed four petitions,each requesting certification of theUnion as bargaining agent of the Company's employees in an alleged appropriate bargain-ing unit.The petitions covered, respectively,employees in the following groups:(1) em-ployees in production release, production planning and change group, and material plan-ning departments;(2) timekeepers;(3) guards; and (4) office and clerical employees.On May 4, 1943,the Board issued an order consolidating these cases.During the courseof the consolidated hearing on these four petitions,the-Company and the Union,with theapproval of the Trial Examiner,entered into a consent election agreement with respectto the employees in group(1), above.The consent election agreement was marked asBoard's Exhibit 5, and received into evidence at the hearing.Subsequent to the hearing,the Board,having considered the matter,approved the consent election agreement and,pursuant thereto, on May 20, 1942, issued an order severing the petition concerning em-ployees in group(1) from the three petitions,concerning which the instant consolidatedproceedings are now concerned.50 N. L.R. B., No. 23.99r 100DEOLSIIONSOF NATIONALLABOR RELATIONS BOARDUnion appeared and participated. -During the course of the hearing,the Company filed separate motions requesting that each of the peti-tions in these consolidated proceedings be dismissed.The Union op-posed the granting of these motions.The Trial Examiner did not rulethereon.For reasons which appear in Section IV, below, the motionsare denied.All parties were offered full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce, evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIntercontinent Aircraft Corporation is engaged in the manufactureof aircraft parts at Miami Springs, Florida.During the year end-ing 1942, the Company fabricated and assembled raw materials, valuedin excess of $100,000, consisting of steel, aluminum, and other alloymetals, approximately 95 percent of which was shipped to its plantfrom points outside Florida.During the same period the Companysold finished products, valued in excess of $500,000, all of which wasshipped to points. outside Florida.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDPalm City Lodge #745, International Association of Machinists, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING? REPRESENTATIONOn April 15, 1943, the Union asked the Company to recognize it assole bargaining agent of timekeepers, plant-protection employees, andtypists, clerks, and stenographers in the Company's factory offices,-respectively.The Company refused to bargain on the ground thatThe Union had presented the questions concerning the representation .of these employees to the Board and the Company would not recognizethe Union until the Board had reached its decision on the several peti-tions filed herein.A statement prepared by a Field Examiner and admitted into evi-dence ' at the hearing indicates that the Union represents a substan-, INTE'RCONTINENT AIRCRAFT CORPORATION101tial number of employees in each of the units herein found appropriatefor bargaining.2We find that questions affecting- commerce have arisen concerning.the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Union contends that all factory timekeepers excluding thesupervisor, assistant supervisor, and chief timekeeper, all plant guardsexcluding the chief guard, sergeants, and first sergeants, and all ste-nographers, typists, and clerks in the Company's factory offices, whoare not included in the existing contract between the Company andtheUnion, constitute respectively separate appropriate bargainingunits.Timekeepers:Plant employees punch the clock when they enter andleave the plant.Timekeepers keep a daily time sheet for each em-ployee, on which they record the work time of the employee to, becharged against a given production job.The time sheet records idletime as well as working time, and shows the work assignments ofeach employee at specific hours during the day. Employees are paidfor idle time.The time records thus made are used in figuring laborcosts in connection with billing cost-plus contracts to contractors withwhich the Company does business.Timekeepers do not assign ordirect the work of production employees.Timekeepers work underthe general supervision of the accounting department.Guards:Guards are armed, plant-protection employees.Theyguard the Company's property and products against espionage, theft,trespass, and fire and accident hazards.They are provided with mas-ter keys to the plant.They investigate and report to military author-ities any occurrences which arouse their suspicion.They prevent theentrance of unauthorized persons into the plant and restrict the move-ments of all persons within the plant to specific departments wheretheir work is to be performed.Guards constitute a highly selectivegroup of huen.Higher standards are required for. their employmentthan that of the ordinary production employees.They are part of the-] In support of its claim to represent the Company's timekeepers, the Union submitted9 authorization cards, which appear to bear genuine signatures of timekeepers on theCompany's pay roll of April 10,1943.There are approximately 27 employees in the unitappropriate for timekeepers.In support of its claim to represent the Company's guards, the Union submitted 10authorization cards, which appear to bear genuine signatures of guards on the Company'spay roll of April 10, 1943.There are approximately 34 employees in the unit appropriatefor guards.In support of its claim to represent the Company's stenographers,typists,and, clerksin the factory offices, the Union submitted 21 cards, which appear to bear genuine signa-tures,of such employees on the Company'There are approxi-mately 27 employees in the unit appropriate for such employees.536105-44-vol.508 102DEOSSIONS OF NATIONAL IAABOnR RELATIONS BOARDauxiliary military police.They are listed on the Company's pay rollas employees, subject to the usual- employment relations with theCompany.Stenographers, typists, and, clerks:Stenographers, typists, andclerks who are included in the proposed clerical unit perform theirwork in the Company's offices.There are approximately 12 ste-nographers, 10 typists, and 8 clerks in this group.These employeesare clearly distinguishable from foremen's clerks and from plantclerks who perform their work on. the factory floor among the pro-duction employees and who, as noted below, are presently included inthe same bargaining unit with production employees.- Employeeswithin the proposed unit care for the Company's file and records, someof which contain confidential matters and information properly acces-sible to office clerks and departmental heads, but not accessible to em-ployees generally.'Certain employees in this group are secretariesto departmental heads.Neither the Union nor the Company seekstheir segregation from other employees in this general office group byvirtue of this work.The Company contends that because the employees in the threegroups above described are employees on whose efficiency and integritythe Company depends for the accuracy and safekeeping of its em-ployment and contract records and for the protection of its plant,these employees constitute "instruments of management" and aretherefore precluded from collective bargaining with management withrespect to their wages, hours of employment, and other conditions ofemployment.We find no merit in this contention. So far as therecord discloses the employees herein concerned are not charged withadministrative discretion nor is any degree of managerial authoritydelegated to them.They perform their respective tasks under admin-istrative supervision according to precise instructions.Timekeeperswho record time allocations, guards who'are charged with faithfulperformance of protecting vital war materials, and office employeeswho perform their clerical work in proximity to, or in connection with,the limited use of confidential papers may not be immune from oppor-tunities to betray information which they may acquire.We perceiveno necessary conflict, however, between self-organization and collec-tive bargaining and the faithful performance of duty.3There is noth-ing in the record to indicate that any duty assigned to these employeesaffects the normal relation of employees to employer or from whichwe may .conclude that they are not entitled to collective bargainingwith their employer if they so desire.While we have frequently heldthat employees within each of the three proposed units, respectively,aMatter of Campbell Soup Company(Camden, New Jersey, Plant)andUnited Cannery,Agricultural,Packing & Allied Workers, Local 80, C. I.0., 45 N. L. R. B. 6, and casescited therein. INTE'RCONTINENT AIRCRAFT CORPORATION103are generally more appropriately segregated into separate units thanincluded in large industrial units with production and maintenanceemployees, we find frequently that they constitute separate bargain-ing units apart from such employees.4On September 4, 1942, the Company and the Union entered intoan exclusive bargaining contract covering all employees at the plantwith certain specified exceptions.Timekeepers, guards, and officeclerical employees were expressly named among these exceptions andthus excluded from coverage under the contract.The contract pro-vides that it be effective from August 1, 1942, until August 1, 1943, andthereafter renewable from year to year unless terminated by 30 days'previous written notice and that it shall constitute the "sole agree-ment" between the parties.The Company contends that by the ex-press provision of the contract the.Union is precluded from seekingto bargain for the employees, in the proposed units, noted above, andthat to bargain for these employees by separate agreements in sepa-rate units is merely an evasion of a prohibition recited in the contractbetween the Company and the Union.We find no merit in this con-tention.While timekeepers, guards, and office and clerical employees,with certain plant clerk exceptions, are expressly excluded from cover-age in the present contract, such exclusionper secannot preclude theUnion from representing these employees as bargaining agent.Whilethe present contract provides that it is the "sole" agreement betweenthe parties, this provision fairly relates to sanctions concerning theworking conditions of employees subject to the contract.We cannotconstrue this provision to bar other employees of the Company fromthe right to bargain collectively in appropriate units with their em-ployer through any bargaining agent whom they may desire to rep-resent them.5Under these circumstances, and on the basis of the whole record,we find that separate bargaining units restricted, respectively, totimekeepers, guards, and stenographers, typists, and clerks in theCompany's offices constitute appropriate separate bargaining units.The Union desires, and we will exclude, supervisory employees there-from.The record does not specifically disclose that, employees withsupervisory authority are included among the stenographers, typists,and clerks included in the=proposed unit, but rather indicates that*Matter of Bethlehem Steel Company,Staten Island Yard and Industrial Unit of Marineand Shipbuilding Workers ofAmerica,Local 12,C. 1.0., 46 N. L R. B. 1166;Matterof Julius Peterson,an individual,andMetal Marine Metal Trades Council of the Port ofNew York and vicinityandInternational Brotherhood of Boilermakers,Iron Shipbuildersand Helpers-of America,A. F. L.,46N. L. R. B.1049 ;Matter of Virginia Electric andPower CompanyandInternational Brotherhood of ElectricalWorkers, A. F. of L.,LocalB-980 and Local B-1064,49 N.L. R. B. 1095.5Matter of Chrysler Corporation,Highland Park PlantandLocal 114, United Automo-bile,Aircraft and, Agricultural ImplementWorkers ofAmerica,affiliatedwith. the 'C. I. 0.,44 N. L. R.B.881. 104DECISIONS3OF NATIONALLABOR RELATIONS BOARDadministrative officers and departmental heads direct and supervisethe work of these employees.-We intend, however, to exclude fromthe bargaining unit for office employees any employees in the namedcategories who have the authority to hire or discharge or to recom-mend the hire or discharge of employees with whom they work.We find that all factory timekeepers employed by the Company,excluding the supervisor, assistant supervisor, and chief timekeeper,-constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9- (b) of the Act.We further findthat all guards of the Company,' excluding the chief guard, sergeants,and first sergeants, constitute a unit appropriate for the purposesof collective bargaining, within'the meaning of Section 9 (b) of theAct.We further find that all stenographers, typists, and clerks inthe factory offices of the Company not included under the presentbargaining contract between the Company and the Union, but ex-cluding supervisory employees, constitute a unit appropriate for the.purposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESIWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongemployees of the Company within the respective units found ap-propriat'e in Section IV, above, who were employed during the pay-roll period immediately, preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with IntercontinentAircraft Corporation, Miami Springs, Florida, separate elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 10,-of said Rules and' Regulations,among all employees of the Company'-within the respective unitsfound appropriate in Section IV, above, who were ' employed during,the pay-roll' period immediately, preceding' the date' of this Direc- INTE'RCONTINENT AIRCRAFT CORPORATION105tion, including employees' who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including, employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding ` em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Palm City Lodge $k745,International Association of Machinists, for the,purposes of collectivebargaining.41